Citation Nr: 1631827	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-27 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for treatment incurred from December 25, 2013 through December 31, 2013 at [redacted].


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014 administrative decisions by the VA Medical Center (VAMC) located in Gainesville, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his August 2014 substantive appeal, the Veteran requested a hearing before the Board at a local VA office.  In December 2014, a letter was sent to the Veteran notifying him that a Travel Board hearing had been scheduled in February 2015 at the St. Petersburg Regional Office.  In January 2015, the notice letter was returned as undeliverable as addressed, and the Veteran did not appear for the February 2015 hearing.  

Upon review, the December 2014 letter was mailed to the Veteran at an address different than the address used by the Gainesville VAMC to correspond with the Veteran regarding this claim, which was also the address listed by the Veteran on his August 2014 substantive appeal.  Therefore, the Board finds the Veteran was not properly notified of his February 2015 hearing.  Accordingly, on remand, the AOJ should reschedule the Veteran for a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

The AOJ should reschedule the Veteran for a Travel Board hearing.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

